Citation Nr: 1820452	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  13-07 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to October 1981, and from October 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. In that rating decision the RO denied service connection for CFS.

In March 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional action.


FINDING OF FACT

The Veteran, who served in the Southwest Asia theater of operations during the Persian Gulf War, has CFS that has existed for six months or more.


CONCLUSION OF LAW

The Veteran's CFS is a medically unexplained chronic multisymptom illness that meets the criteria for service connection in a Persian Gulf veteran. 38 U.S.C. §§ 1117, 5107 (2012) 38 C.F.R. § 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2017). As the Board is granting the benefit sought on appeal, it is not necessary to discuss how VA addressed its duties to notify and assist the Veteran.

The Veteran had service in Southwest Asia in November 1990 to April 1991. He contends that he has CFS.

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran served in the Southwest Asia theater of operations after August 2, 1990, so during the Persian Gulf War. See 38 C.F.R. § 3.2(i) (2015). Therefore, he is a Persian Gulf veteran. Service connection is warranted for a Persian Gulf veteran who has a qualifying chronic disability that became manifest during service or to a degree of 10 percent or more not later than December 31, 2021. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 81 Fed. Reg. 71,382, 71,383 (Oct. 17, 2016).

A "qualifying chronic disability" includes: (A) an undiagnosed illness, or (B) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal disease). 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i). The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

Disabilities that have existed for six months or more, and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period, will be considered chronic. 38 C.F.R. § 3.317(a)(4). A qualifying chronic disability shall be considered service connected. 38 C.F.R. § 3.317(a)(6). Compensation shall not be paid for a qualifying chronic disability if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent Southwest Asia duty and the onset of the disability. 38 C.F.R. § 3.317(a)(7)(ii).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders. 38 C.F.R. § 3.317(b).

The United States Court of Appeals for Veterans Claims (Court) has indicated that the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Since separation from service, the Veteran has reported and has received treatment for many symptoms and disorders. Service connection has been established for posttraumatic stress disorder (PTSD), migraine headaches, fibromyalgia, irritable colon, and erectile dysfunction. He submitted in September 2009 his claim for service connection for CFS.

On VA examination in January 2010, the Veteran reported having generalized aches and pains, irritable bowel syndrome, gastroesophageal reflux disease, migraine headaches, obstructive sleep apnea, lumbar degenerative disc disease, sleep disturbance, fatigability, depression, and PTSD. The examining physician, an internal medicine specialist, reported having reviewed the claims file. The examiner found that the Veteran was a good historian. In May 2010, the examiner again reviewed the file. The examiner found that the Veteran had classic symptoms and findings of fibromyalgia. The examiner stated that the Veteran had some of the criteria for CFS, including generalized muscle aches, persistent fatigue, headaches, and sleep disturbance, but that he did not have enough of those to meet the criteria for CFS. He noted that the Veteran did not have acute onset fever, history of pharyngitis, or palpable lymphadenopathy. He stated that the Veteran's sleep disturbance could be explained by his sleep apnea, that his neurophysiological symptoms could be explained by his depression and PTSD, and that fatigue is also a component of fibromyalgia. The examiner expressed the opinion that the Veteran had fibromyalgia, but did not have CFS.

In May 2015, private physician L. A. D., M.D., a cardiologist, completed a VA CFS questionnaire regarding the Veteran. Dr. D. that he saw the Veteran in March 2008 for multiple somatic complaints. He stated that a cardiac workup revealed no cardiac disorder. Dr. D. found that the Veteran had been diagnosed with CFS. Dr. D. concluded that other clinical conditions that might produce similar symptoms had been excluded.

On VA examination in August 2015, the Veteran reported that he began to experience excessive fatigability in 1991. He stated that the symptoms gradually worsened, and that by 2003 they were very noticeable. The examiner, a family practice physician, reported having reviewed the electronic claims file. He noted that the Veteran had been diagnosed with CFS in 2008. The examiner reported that the symptoms included debilitating fatigue, low grade fever, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches, migratory joint pains, neuropsychological symptoms, sleep disturbance, poor attention, inability to concentrate, and forgetfulness. He stated that PTSD, sleep apnea, and fibromyalgia had not been excluded as possible causes of the symptoms. The examiner stated that he was unable to say with at least 50 percent probability that the Veteran has CFS.

In September 2015, private psychiatrist S. A. B., M.D., wrote that he reviewed the Veteran's records and had a consultation with the Veteran. Dr. B. noted that the Veteran had engaged in exercise to assist with his depression, anxiety, and PTSD. Dr. B. stated that exercise had helped with the mental disorder symptoms, but that he had relative wellness with excessive fatigue. Dr. B. expressed the opinion that the Veteran has CFS. He opined that it is more likely than not that his CFS was caused by his PTSD, and that his PTSD was caused by events during his military service.

Competent physicians who have reviewed the Veteran's records have reached differing conclusions as to the likelihood that he has CFS. Each of the physicians provided explanation for his opinion. On careful review, the persuasive weight of the opinions of Dr. D. and Dr. B., supporting a diagnosis of CFS, is not outweighed by the persuasive weight of the opinion of the 2010 VA examiner against a CFS diagnosis and the statement of the 2015 VA examiner that he could not find a 50 percent probability of CFS. Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has CFS. He has had CFS for more than six months. As his CFS is a qualifying chronic disability in a Persian Gulf veteran, the Board grants service connection for it.


ORDER

Entitlement to service connection for CFS is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


